Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Election/Restriction
 	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
 	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to a user interface.
Group II, claim(s) 10-14, drawn to a hob.
Group III, claim(s) 15-20, drawn to a hob.

 	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I lack unity of invention because even though the inventions of these groups require the technical feature of a touch screen interface, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of (DE 102015120397) in view of Tucker (US 4,169,222).
Regarding claim 1, ‘397 discloses “a user interface” (3) for “a hob” (1) that comprises “at least two cooking zones” (2), “the user interface” (3) comprising: 
 “a touchscreen interface” (3 and para.0015, i.e., a control device 3 designed as a touchscreen) “for presenting operating parameters and input elements for adjusting such operating parameters” (figs.1-3, i.e., By manually touching the display 30 of the touchscreen, the selection of the hotplates 2 or cooking zones to be operated and the selection of the program parameters, such as the adjustable power levels, the operating mode and the operating time for various program sequences can be set in a known manner. Furthermore, after the selection has been made, all the information for the selected operating program is shown on the display 30), wherein “the touchscreen interface” (3) “is configured to display for each of the cooking zones a respective one of said input elements” (21-24) “for selection of the respective cooking zone” (figs.1-3); wherein in “a first interface mode” (fig.2 and para.0017, i.e., Start mode, i.e. none of the four hotplates 21 to 24 visualized are switched on, but the display 30 is ready for a hotplate 21 to 24 to be set for setting a specific operating program) “the input elements” (21-24 and para.0017, i.e., Start mode, i.e. none of the four hotplates 21 to 24 visualized are switched on, but the display 30 is ready for a hotplate 21 to 24 to be set for setting a specific operating program) “for selection of the cooking zones are represented in a normal display mode that is 
 ‘397 is silent regarding in a normal display mode that is simultaneously applied to the input elements for all cooking zones
Tucker teaches “the input elements for selection of the cooking zones are represented in a normal display mode that is simultaneously applied to the input elements for all cooking zones” (fig.3 shows 28 is a normal display mode such that user can simultaneously control input elements A-D using hands or fingers to control all four zones simultaneously). ‘397 teaches a cooking device. Tucker teaches a cooking device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify ‘397 with Tucker, by adding Tucker’s control features to ‘397, to allow control multiple cooking zones at once. 
 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761